PER CURIAM.
Mark Welch appeals his adjudication and sentence of 83.25 months in the Department of Corrections, on the grounds that his “open” plea to the court was involuntary, because the trial court failed to address in the plea colloquy a possible intoxication defense. Based on this court’s holding in Powell v. State, 668 So.2d 695 (Fla. 4th DCA 1996), we dismiss the appeal without prejudice to appellant moving to withdraw his plea, or otherwise seeking relief pursuant to Florida Rule of Criminal Procedure 3.860.
STONE, POLEN and FARMER, JJ., concur.